COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-18-00774-CR
 Style:                  Adrian Gomez v. The State of Texas
 Date motion filed*:     March 4, 2019
 Type of motion:         Third Motion for Extension of Time to File Appellant’s Brief
 Party filing motion:    Appellant’s Counsel Kevin P. Keating
 Document to be filed:   Appellant’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                December 6, 2018
        Number of extensions granted:         2        Current Due Date: February 28, 2019
        Date Requested:                   March 11, 2019

Ordered that motion is:
       Granted
               If document is to be filed, document due: March 11, 2019.
                     No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         The Clerk of this court’s February 19, 2019 notice informed appellant that his second
         first extension was granted until February 28, 2019, but warned counsel that no
         further extensions would be granted. Because appellant’s counsel states that he needs
         another week to file his brief to research an issue of first impression, his third
         extension is granted, but counsel is warned that no further extensions will be granted.
         See TEX. R. APP. P. 10.5(b)(1)(C). Accordingly, if appellant’s brief is not filed by
         March 11, 2019, this Court will abate this case. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: _/s/ Laura Carter Higley__________________________
                   ☒ Acting individually         Acting for the Court
Date: __March 7, 2019___




November 7, 2008 Revision